El Juez Asociado Se. Wole
emitió la opinión del tribunal.
Después que se procedió a la celebración de la vista de esta apelación, al indicar el Fiscal que no podría hacer ninguna alegación sobre las instrucciones de la corte al jurado, pues según aparecía de los autos no habían sido suscritas éstas por el juez, el apelante presentó una copia certificada de dichas instrucciones debidamente firmada y solicito que fuera agregada a los autos, alegando que la firma había sido omi-tida por el secretario de la corte de distrito. Con anteriori-dad a esto el apelante había presentado un alegato en el cual *935ninguno de los señalamientos de error hacía referencia a dichas instrucciones. En tales condiciones no- nos encontra-mos dispuestos a ejercitar nuestra facultad discrecional agre-gando a los autos dichas instrucciones, especialmente por haberlas considerado y no encontrar en ellas nada que hubiera perjudicado -al apelante. Los apelantes deben estar al tanto de sus casos y este tribunal no tomará en consideración seme-jantes mociones a menos que aparezca claramente que se ha cometido un error fundamental, lo, que no ha ocurrido en este caso.
Dos cuestiones solamente fueron presentadas en los seña-lamientos de error. La primera fue que el veredicto del jurado era contrario al peso de la prueba. Muy pocos nue-vos juicios podrían concederse por este fundamento, pues si el juez de la corte inferior ha encontrado bastante prueba, para someterla al jurado, no debe conceder dicho nuevo juicio-a menos que esté completamente convencido de que se ha cometido una injusticia. Y todavía es más raro que un tribunal de apelación revoque la sentencia por este fundamento. Existía un conflicto en la prueba y los jurados eran los únicos jueces de la preponderancia de la misma. En los casos de contradicción en la prueba, esta corte no revocará la senten-cia a menos que se demuestre que los juzgadores han obrado-tomando en consideración elementos indebidos, no habiendo-ocurrido tal cosa en este caso. La seducción quedó clara-mente probada así como el hecho de ser la denunciante una mujer soltera hasta entonces reputada por pura.
El otro señalamiento de error se refiere a que la sentencia es excesiva. No vemos ningún motivo por el cual debamos intervenir con la discreción del juez en cuanto a este particular. El delito era grave y el acusado al parecer estaba para abandonar no solamente a la mujer sino también al país. El hecho de que el juez ya correcta o incorrectamente creyera que el acusado trató de influir en el jurado, no olió por resul-tado en el sentido legal que éste quedara predispuesto hacia el acusado, pues, como ya hemos dicho, no vemos que sea exce-*936siva la malta de $3,000, teniendo en caenta qae no se impaso directamente pena de prisión algana.
Darante el juicio se tomaron varias excepciones pero no faeron consignadas como errores en el alegato, ni aparece fir-mado el pliego de excepciones, si bien las mismas excepciones están contenidas al parecer en la exposición del caso. El abo-gad9 del apelante solicitó permiso para presentar an alegato adicional con el fin de disentirías. La práctica de esperar basta la vista del caso para consignar errores no se reco-mienda. Sin embargo, fiemos examinado los aatos y no en-contramos ningún error qae exija la revocación. Debe con-firmarse la sentencia.

Confirmada la sentencia y denegada la moción <para corregir los autos.

Jaeces concarrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.